UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1056


DAVID R. CORBIN,

                    Plaintiff - Appellant,

             v.

TALMADGE BAGGETT; SHERIFF ENNIS WRIGHT; CHRIS BULLAED;
FRANCES M. MCDUFFIE; LISA SCALES; WINNIE OWENS; CARL BRITT;
DEBRA JOHNSON; PAMELA FARKAS; PAJO, INC.,

                    Defendants - Appellees.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:19-cv-00645-CCE-LPA)


Submitted: June 16, 2020                                         Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


David R. Corbin, Appellant Pro Se. Ronnie Monroe Mitchell, CUMBERLAND COUNTY
SHERIFF’S OFFICE, Fayetteville, North Carolina; Kathryn Hicks Shields, Assistant
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina; Kimberly Marie Marston, BROOKS PIERCE, LLP, Greensboro, North Carolina;
Robert Alford Hasty, Jr., Assistant County Attorney, CUMBERLAND COUNTY
ATTORNEY’S OFFICE, Fayetteville, North Carolina; James Scott Flowers, HUTCHENS
LAW FIRM, Fayetteville, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         David R. Corbin seeks to appeal the district court’s order dismissing his civil action.

We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court entered its order on October 8, 2019. Corbin filed the notice of

appeal on January 9, 2020. Because Corbin failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal. We further

deny Corbin leave to proceed in forma pauperis.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                                3